Name: Council Regulation (EEC) No 3804/85 of 20 December 1985 drawing up the list of areas under vines in certain Spanish regions where table wines may have an actual alcoholic strength which is lower than Community requirements
 Type: Regulation
 Subject Matter: marketing;  beverages and sugar;  Europe;  cultivation of agricultural land
 Date Published: nan

 31 . 12 . 85 Official Journal of the European Communities No L 367 / 37 COUNCIL REGULATION (EEC) No 3804 / 85 of 20 December 1985 drawing up the list of areas under vines in certain Spanish regions where table wines may have an actual alcoholic strength which is lower than Community requirements whereas , in order to do this , the list of these areas should be drawn up by province ; Whereas , pursuant to Article 2 ( 3 ) of the Treaty of Accession of Spain and Portugal , the institutions of the Communities may adopt , before accession , the measures referred to in Article 91 of the Act of Accession . THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accession of Spain and Portugal , and in particular Article 91 ( 3 ) thereof, Having regard to the proposal from the Commission , Whereas Article 126 of the Act of Accession provides that table wines coming from certain areas under vines on 1 January 1985 in certain regions of Spain may , until the end of 1995 , have an actual alcoholic strength of not less than 7% vol ; Whereas , to ensure compliance with the objectives of the common organization of the market , it is necessary to make provision that the said areas are not extended and that only ­ wines coining from these areas may have an actual alcoholic strength which is lower than Community requirements ; HAS ADOPTED THIS REGULATION : Article 1 Only table w ines coming from areas under vines in Spain on 1 January 1985 and listed in the Annex hereto may , until 31 December 1995 , have an actual alcoholic strength of not less than 7% vol . Article 2 This Regulation shall enter into force on 1 March 1986 , subject to the entry into force of the Treaty of Accession of Spain and Portugal . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 December 1985 . For the Council The President R. STEICHEN No L 367 / 38 Official Journal of the European Communities 31 . 12 . 85 ANNEX List of the areas referred to in Article 126 of the Act of Accession of Spain and Portugal . 1 . Asturias, Cantabria, Vizcaya and Guipuzcoa : all the areas under vines on 1 January 19S5 . 2 . Galicia : the areas under vines on 1 January 1985 in the following communes of the provinces of La CoruÃ ±a , Pontevedra and Orense , broken down as follows : l a CoruÃ ±a Pontevedra Guardia ( La )Bergondo Betanzos Paderne Coiros 14,00 ha 67,15 ha 21,14 ha 0,69 ha Oya Rosal 7,40 ha 13,41 ha 184,60 ha 145,22 ha 296,78 ha Tomino Tuy Teo BoqueijÃ ³n Touro 106,60 ha 102,75 ha 73,64 ha Orense Castrelo de Mino 530,31 ha